DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant arguments/remarks received 03/09/2021.                .
2.	Claims 1 – 30  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet. 
Domestic benefit has been claim with regards to U.S. Provisional Application No. 62/989,558 dated 03/13/2020.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 04/27/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
1. 	 The information disclosure statement filed on 07/30/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 03/09/2021 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 8 – 9, 11 -13, 16 -19, 24 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2022/0159662 A1, the provisional application date is relied on for support a copy of which is provided for the applicant consideration) in view of Intel Corporation (R1-1900489, January 21st – 25th of 2019, UE-to-UE CLI measurement and reporting).

NOTE:  The interpretation of the limitation “the measurement configuration indicates a measurement direction configuration for measuring..”  set forth in the independent claims is interpreted in view of the applicant specification particularly  ¶ 0106, ¶ 0121, where by the direction configuration can be a QCL configuration or TCI indication.

 	Regarding claim 1, Li discloses: A method for wireless communications at a user equipment (UE) [figure 10 label 1005b, figure 11 and ¶ 0175, the method is being performed at the UE], comprising: 
receiving a measurement configuration for measuring cross link interference, wherein the measurement configuration indicates a measurement direction configuration for measuring the cross link interference [ ¶ 0184, ¶ 0195, as explained in the note above “…the measurement configuration indicates a measurement direction…” is considered the TCI state and is signaled from the network to the UE to perform cross link measurement at the UE. ¶ 0184 further states  the UE is configured to measure interference in all direction or other direction if desired. Also certain TCI states can be implemented for the UE to perform measurement which implies in a particular direction. See also ¶ 0005, ¶ 0185 (UE may include the TCI state (e.g., ID) in the CLI measurement report such that network may know in which direction the interference is measured.) and ¶ 0195 ]; 
measuring the cross link interference based at least in part on the measurement configuration; and [¶ 0184 – 0185 (UE may include the TCI state (e.g., ID) in the CLI measurement report such that network may know in which direction the interference is measured.), ¶ 005 and ¶ 0195, that is the measurement is done based on the TCI states and a particular direction ]
 transmitting a measurement report based at least in part on measuring the cross link interference. (¶ 0185, UE may include the TCI state (e.g., ID) in the CLI measurement report which is feedback to the  network, so that the network may know in which direction the interference is measured.) Li discloses every aspect of claim 1 however does not explicitly disclose the TCI indicating the direction of the beam, however such difference is seen in the analogous reference of Intel , see section 3.3 on page 3/5 last sentence of the first paragraph (spatial relationship). That is the beam is associated with a particular direction as seen in figure 3 hence the direction is indicated via the TCI state and indicated to the UE to perform measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s system in view of Intel. The motivation for making the modification would have been to configure the resources with a RX spatial relationship which involves a beam of a particular direction to obtain a desired measurement [Intel: see section 3.3 on page 3/5 last sentence of the first paragraph].
 
Claim 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. The difference here is the method is performed at the base station. The base station is seen in Intel see figure 3 on the fifth page, that work in collaboration  with the UE to perform the steps of claim 19, hence the pertinent paragraphs of claim 1 is also being done by network/base station (  transmitter) to be processed by the UE (receiver). Also see ¶ 0173 of Li whereby 1010a-b can be a base station/TRP.

Claim 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. The only difference here is the UE makes its own decision on selecting the direction for measurement however such difference is seen in Li ¶ 0185, that is the UE have freedom to select a TCI state for measurement and as indicated in ¶ 0184 and intel (section 3.3 on page 3/5 last sentence of the first paragraph) discloses that  the TCI state dictates the direction of the beam for interference to be measured.

Claim 27 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 19 and 12. That is the method is performed by the base station where by the report includes a measurement direction indicated by the UE  is seen in he reference of Li, see ¶ 0185, that is the TCI state (indicated the beam direction as explained earlier) is included in the report that is selected by the UE’s freedom to perform measurement and feedback to the base station, and as explained above the TCI state is an indication of the beam direction used in the measurement of CLI.

Claim 8, Li further discloses: The method of claim 1, wherein the measurement direction configuration for measuring the cross link interference indicates a transmission configuration indication indicating a receive beam direction for measuring the cross link interference, a quasi-colocation (QCL) configuration, or both. [¶ 0184 – 0185 (UE may include the TCI state (e.g., ID) in the CLI measurement report such that network may know in which direction the interference is measured.), ¶ 005 and ¶ 0195, that is, the measurement is done based on the TCI states and a particular direction ] intel further discloses in section 3.3 on page 3/5 last sentence of the first paragraph (spatial relationship). The beam is associated with a particular direction as seen in figure 3 hence the direction is indicated via the TCI state. For motivation see claim 1.

Claims 16, 24 and 28 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Claim 9, Li further discloses: The method of claim 1, wherein the measurement configuration for measuring the cross link interference comprises radio resource control signaling, a medium access control-control element, or downlink control information. [see last sentence of ¶ 0173, that is the DCI is used in the configuration of one or more states that is indicated to the UE to perform CLI measurement,  See also ¶ 0191. Also see section 4 of Intel page 4] .

Claims 17, 25 and 29 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

Claim 11, Li and Intel discloses: The method of claim 1, wherein measuring the cross link interference comprises: measuring a sounding reference signal reference signal received power [see Li: ¶ 0189 , SRS-RSRP] or a cross link interference received signal strength indicator. [Page 1 section 1 of Intel: CLI-RSSI and/or CLI-RSRP].

Claims 18, 26 and 30 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

Claim 13, Li further discloses: The method of claim 12, wherein selecting the measurement direction configuration further comprises: aligning a first measurement direction configuration for measuring the cross link interference and a second measurement direction configuration for receiving a downlink message. [¶ 0187 states that the CLI and the downlink timing of the serving cell  may not be well aligned hence produces and interruption, ¶ 0188 discloses how to solve this issue by using timing information in order to avoid interruption on the serving cell].

2.	Claim(s) 7, 15 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2022/0159662 A1, the provisional application date is relied on for support a copy of which is provided for the applicant consideration) in view of Inter Corporation (R1-1900489, January 21st – 25th of 2019, UE-to-UE CLI measurement and reporting) and Li et al. (US 2020/0213052 A1, here in refer to as Li2).
 Claim  7, Li in view of Intel discloses: The method of claim 1(see rejected claim 1) , Li in view of intel does not disclose: receiving a measurement trigger signal, wherein measuring the cross link interference, transmitting the measurement report, or both, are based at least in part on the measurement trigger signal. However such difference is seen in the analogous art of Li2, see  ¶ 0043 – 0044 in combination with ¶ 0046.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s system in view of Intel and Li2. The motivation for making the modification would have been to perform measurements based on a set of resources  [Li2: ¶ 0043 - ¶ 0044].
 	 Claims 15 and 23 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.






Allowable Subject Matter
1.	Claims 2 – 6, 10, 14 and 20 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463